UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22509 LoCorr Investment Trust (Exact name of registrant as specified in charter) 261 School Avenue, 4th Floor Excelsior, MN 55331 (Address of principal executive offices) (Zip code) CT Corporation System 1300 East Ninth Street Cleveland, OH 44114 (Name and address of agent for service) Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. Shareholder Letter 3 Letter to Shareholders LoCorr Funds seek to provide investments that, over time, will have low correlation to traditional asset classes such as stocks and bonds.We believe that adding low correlating investments to portfolios can significantly reduce the overall portfolio risk while enhancing returns.Correlation measures the degree to which the returns of two investments move together over time.LoCorr offers products that provide the potential for positive returns in rising or falling markets and are designed to resist correlation with traditional stock, bond and commodity investments.In this report, LoCorr Funds are reporting on five mutual funds: LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Market Trend Fund, LoCorr Long/Short Equity Fund and LoCorr Spectrum Income Fund (collectively, the “Funds”). LoCorr Managed Futures Strategy Fund The LoCorr Managed Futures Strategy Fund (the “Managed Futures Fund” or the “Fund”) seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective.The Managed Futures Fund attempts to achieve its objective by investing in two main strategies – a Managed Futures strategy and a Fixed Income strategy. Managed Futures Strategy The Managed Futures Fund invests up to 25% of its total assets into a portfolio of globally diversified managed futures positions.The Fund accesses the returns of certain trading programs of Millburn Ridgefield Corporation (“Millburn”), Crabel Capital Management, LLC (“Crabel”) and Graham Capital Management, LLC (“Graham”) via its investment in a total return swap agreement.The Fund uses Millburn, Crabel and Graham to execute its Managed Futures strategy. Millburn was founded in 1971 and manages about $1.3 billion in assets. Crabel was founded in 1992 and manages about $1.4 billion in assets.Graham was founded in 1994 and manages about $8 billion in assets.The Managed Futures Fund accesses returns generated by Millburn’s Diversified Program (“MDP”), a commodity pool which commenced operations in 1977. MDP systematically invests in about 120 futures markets with long and short positions in sectors such as currencies, interest rates, stock indices and commodities (agricultural, energy and metals). The Fund also accesses returns generated by Crabel’s Multi-Product program, a short-term trend following strategy that commenced trading in March 1998.Crabel’s program was added in late 2013 to complement Millburn’s longer-term trend strategy in an attempt to improve the Fund’s risk-adjusted returns. Finally, the Fund accesses returns generated by Graham’s Tactical Trend program, a systematic trend strategy that commenced trading in 2006.Graham’s program was added in late 2014 to complement the other strategies in the Fund in an attempt to improve the Fund’s risk-adjusted returns. The Fund was highly profitable for the year (the Fund’s Class I shares were up 15.56% in 2014),largely due to gains from long interest rate futures positions, although profits from trading currency forwards, and stock index, energy and agricultural commodity futures augmented the advance.On the other hand, trading of metal futures was unprofitable. All three managers within the Managed Futures Strategy posted gains in 2014.Millburn led the way, up over 15%.Crabel was up over 11% and Graham was up over 2% since its initial inclusion in December. The environment for trading these markets was favorable due to the differential growth, inflation and policy paths that were followed by many of the world’s major economies and central banks.Furthermore, within most major regions of the world there were also varying trajectories for growth, inflation and policy.While the worldwide growth outlook at the start of 2014 was optimistic, the results were somewhat disappointing due to several events including: the Russian incursions in Crimea and the Ukraine and subsequent sanctions that dented European growth; the collapse of oil and industrial commodity prices that weakened growth in commodity producing nations; and the greater than expected slowdown in China.On the inflation front, an anticipated acceleration never materialized as prices for oil, industrial commodities and many foodstuffs fell sharply. Of course, all of the factors mentioned above encourage market participants to move capital from market to market and from country to country.It is these flows that produce the price movements that we attempt to take advantage of to find profitable trades. With inflation muted, growth somewhat disappointing and the social and political background unsettled, it should come as no surprise that long positions in interest rate futures across the maturity spectrum would be profitable. Equity market performances were mixed around the globe, with several serious corrections throughout the year adding to trader anxiety.The Fund was generally positioned with long equity index positions, with profitable trades outpacing unprofitable trades. 4 Shareholder Letter Solid growth and future prospects for interest rate increases underpinned the U.S. dollar, while sluggish growth, anemic inflation and increased ease in monetary policies undermined the euro and yen.Hence, long dollar trades versus many currencies were profitable. Short positions in corn, wheat and soybeans were profitable as record grain crops weighed on prices.A short sugar trade benefitted from persistent oversupply and large inventories.A short cotton trade was profitable as Chinese demand softened and supplies remained plentiful. Energy trading produced a gain in 2014.Long positions in crude oil, RBOB gasoline and London gas oil were profitable early in the year when growth was expected to improve and Middle-East turmoil underpinned prices.During the second half of 2014, as prices first fell and then collapsed as demand plunged and supply from the U.S. continued to advance, short trades in the same markets also registered small gains.The second half profits were tempered somewhat as short-term, non-trend factors caused us to exit our trend-determined short positions, and at times take long positions even as energy prices fell. Metal prices were volatile in 2014 in the wake of changing outlooks on growth, inflation, and the U.S. dollar.Losses from trading copper, aluminum and lead outpaced the gain from a long nickel position that benefitted from export restrictions imposed by Indonesia, and from long platinum and short silver trades. Fixed Income Strategy The Managed Futures Fund invests most of its remaining assets in a Fixed Income strategy comprised of short to intermediate term investment grade corporate and government agency securities. Nuveen Asset Management (“Nuveen”) is the sub-adviser for this strategy – a shorter duration, high quality portfolio.Nuveen manages over $100 billion in assets. After a slow start to the year caused by severe winter weather, the U.S. economy expanded at a moderate pace in 2014.Job creation accelerated as the year progressed, business capital spending was robust for most of the year, and consumer spending ended the year on a strong note.Lower energy and commodity prices during the second half of the year had a significant impact on the economy and financial markets.While lower energy prices were nearly universally viewed to be a net positive to the U.S. economy as consumers benefitted from an increase in disposable income, inflation expectations plummeted and concerns about the energy sector dominated price action in the financial markets. Despite low levels of inflation and weak global growth, the Fed continued to march down the path towards policy normalization as the U.S. labor market strengthened and the economic expansion persisted.Diverging paths of growth and policy led to significant U.S. dollar strength in the second half of 2014, which, together with large interest rate differentials between the U.S. and other developed countries resulted in a global flight to quality that drove U.S. long term interest rates to near historical lows at year end.Despite the sharp drop in long rates, rates on the short end of the curve moved higher by about 30 basis points over the course of the year in response to the increased likelihood of future Fed policy normalization. The fixed income component of the LoCorr Managed Futures portfolio is managed against the Barclay’s 1-5 Year Government Credit Index.Returns for this portion of the portfolio were +1.68% compared to 1.42% for the benchmark for 2014.The duration of the fixed income component of the Fund was managed between 1.50 and 2.0 years during the year compared to about 2.6 years for the benchmark.As rates rose over the course of 2014, our defensive duration strategy helped returns.Sector-wise, the Fund was positioned with a 5-10% overweight to investment grade corporate bonds along with 30-40% aggregate weighting to high quality, short duration asset backed and commercial mortgage backed securities for most of the year.The Fund’s allocation to the commercial mortgage sector accounted for about half of the outperformance against the benchmark as commercial real estate fundamentals continued to improve during 2014. Entering 2015, the fixed income components of the Fund are positioned in expectation that the U.S. economy will continue to expand modestly.Despite low levels of headline inflation, labor market strength and solid economic growth should prompt the Fed to begin the process of very gradually normalizing policy and we expect they will move the Fed Funds rate slowly off the zero bound sometime in the near future.In this environment, we expect short rates to rise as the year progresses and we expect to maintain a shorter duration. Shareholder Letter 5 LoCorr Long/Short Commodities Strategy Fund The LoCorr Long/Short Commodities Strategy Fund (the “Long/Short Commodities Fund” or the “Fund”) was created to provide investors with access to a commodities futures strategy in a mutual fund structure.Historically, investors have primarily accessed exposure to long-only commodities that rely on rising commodity prices to generate positive returns.Of course, commodity prices don’t always appreciate and occasionally experience sharp declines.The Long/Short Commodities Fund has the ability to profit while commodity prices increase or decrease.The Long/Short Commodities Fund’s primary investment objective is capital appreciation in rising and falling commodities markets.The Long/Short Commodities Fund attempts to achieve its investment objective by investing in two primary strategies – a Commodities strategy and a Fixed Income strategy. Commodities Strategy The Fund accesses, via a total return swap agreement, the returns of Millburn’s Commodity Program (“Milcom”), which began trading in 2005. Milcom systematically invests in about 50 futures markets with long and short positions in sectors such as energy, metals, livestock, grains and softs and lumber. The Fund was profitable in 2014, posting its strongest year in its three year history, up 22.36% for Class I shares.Gains from spread trading, especially in the energy and grain sectors, led the advance, although profits from outright trading of agricultural commodities also contributed.Outright trading of energy and metals were fractionally unprofitable. Increasing crude supplies due especially to fracking in the U.S., decreasing demand as global growth disappointed and unrelenting turmoil in the Middle East provided an excellent trading environment for energy spread trading.Consequently, spread trading in a number of energy markets was highly profitable.Also, long positions in various energy markets were profitable early in the year when growth was expected to improve and Middle-East turmoil underpinned prices.During the second half of 2014, as energy prices first fell and then collapsed as demand plunged and supply from the U.S. continued to advance, trend-determined short positions in the energy markets also registered gains.However, these gains were outweighed by losses incurred when short-term, non-trend factors caused us, at times, to take long positions even as energy prices fell. Hence, outright trading of heating oil, kerosene, London gas oil and U.S. natural gas were unprofitable in 2014. Spread trading in many agricultural markets was highly profitable as the grain supply outlook shifted significantly during the year.Short positions in corn, wheat, and soybeans were profitable as record grain crops weighed on prices after April.Long corn, soybean, soybean meal and European rapeseed positions also produced gains early in the year before the record production outlook became obvious. Fixed Income Strategy The Fund invests most of its remaining assets in a Fixed Income strategy comprised of short to intermediate term investment grade corporate and government agency securities. Nuveen is the sub-adviser for this strategy – a shorter duration, high quality portfolio. The fixed income component of LoCorr Long/Short Commodity portfolio is managed against the Barclay’s 1-5 Year Government Credit Index.Returns for this portion of the portfolio were 1.40% compared to 1.42% for the benchmark for 2014.The portfolio was managed with a duration of between 1.25 and 2.0 years during 2014, compared to about 2.6 years for the benchmark.The portfolio was positioned with a bias for liquidity, with roughly a 40% allocation to short duration government securities and with roughly 15-20% each in investment grade corporate bonds, asset backed securities, and commercial mortgage securities.While the shorter than benchmark helped overall performance in 2014, the higher quality and liquidity bias curtailed income generation resulting in performance that was roughly in line with the benchmark. LoCorr Market Trend Fund The LoCorr Market Trend Fund (the “Market Trend Fund” or the “Fund”) was created to provide investors with access to a trend following futures strategy with one of the world’s most prominent managers in this space – Graham Capital Management.Graham was founded in 1994 and manages about $8 billion in assets.The Fund seeks capital appreciation as its primary investment objective with managing volatility as a secondary objective.The Market Trend Fund attempts to achieve its objective by investing in two main strategies – a Market Trend strategy and a Fixed Income strategy.The Fund commenced operations on July 1, 2014 and this report focuses on that period rather than the entire year.During this six month period the Fund posted strong gains, up 18.88% for the Class I shares. 6 Shareholder Letter Market Trend Strategy Graham serves as sub-adviser of the Fund’s primary investment strategy.The Market Trend Strategy is managed similarly to Graham’s Tactical Trend program, a systematic trend strategy that commenced trading in 2006. During the second half of 2014, the macro backdrop was largely characterized by a widening divergence in global monetary policy as the U.S. and U.K. moved toward normalization while Europe and Japan took steps toward more accommodative policy. This landscape supported more sustained directional trends than we have seen in recent years across several asset classes.U.S. equities continued to rally during the second half of the year, with benchmark indices hitting record levels. Japanese equities also rallied as the Bank of Japan (“BOJ”) instituted measures to stimulate their fragile economy.In Europe, economic weakness pressured equity prices lower during the period.In currencies, U.S. dollar strength dominated market activity in the second half of the year amidst improving growth in the U.S. relative to its major counterparts, particularly Japan as the BOJ’s stimulus measures pressured the Japanese yen lower, and Europe as the region teetered on the edge of recession and the euro moved sharply lower. In the latter half of the year, bonds generally rallied and interest rates reached historical lows.In commodities, energy prices plummeted as reports of increased production in the U.S., ample OPEC production and weakening global demand pushed crude oil prices below $50 for the first time in more than five years.Oil products and natural gas followed suit and posted dramatic double-digit declines. The Market Trend Fund recorded strong net gains as the strategy capitalized on directional trends that developed in the second half of the year.The largest gains were driven by positions on the long end of the yield curve in the U.S. with smaller gains from positions in Europe, Australia, and Asia as global bond yields declined.The strategy posted profits in commodities as short positions in crude oil and products benefitted from the steep decline in energy prices.In currencies, the Fund benefitted from a stronger U.S. dollar with noteworthy gains from trading the greenback versus the euro, with smaller gains versus the Swiss franc, Japanese yen, Canadian dollar and New Zealand dollar.The Fund finished the period virtually flat in equity indices as gains in the U.S. and Asia were offset by losses in Europe. Looking back on recent history, we are encouraged by the shift away from the low volatility market regime of recent years and the emergence of more trending opportunities for macro strategies.As the divergence in growth and monetary policy between the U.S. and other major economies emerged during the latter half of 2014, the opportunity set improved for global macro trading. Fixed Income Strategy The Fund invests most of its remaining assets in a Fixed Income strategy comprised of primarily government securities and very highly rated corporate fixed income of shorter durations. Nuveen is the sub-adviser for this strategy – a shorter duration, high quality portfolio. The LoCorr Market Trend fixed income portfolio was funded in the second half of 2014 and the fixed income portion of this portfolio is designed to be a very short duration portfolio of the highest credit quality. It is managed against the Barclay’s 1-3 Year Government Index and will focus primarily on government securities with smaller allocations to corporate, municipal, and asset backed securities of the highest credit quality with maturities less than 5 years.As of December 31, portfolio duration was 1.15 years compared to about 1.90 year for the benchmark and about 70% of the portfolio was in U.S. government debt.The strategy posted small gains, slightly trailing the benchmark during this shortened period. LoCorr Long/Short Equity Fund LoCorr Long/Short Equity Fund (the “Long/Short Equity Fund” or the “Fund”) seeks long-term capital appreciation with reduced volatility compared to traditional broad-based equity market indices as a secondary objective.Consistent with the “low correlation” our LoCorr Fund family seeks, long/short equity funds have the ability to provide positive returns when equity markets are rising yet they can provide downside protection when equity prices are declining. The Fund’s initial sub-adviser, Millennium Asset Management (“Millennium”), focuses on small and micro-cap stocks as the core long holdings.Millennium will also look to short individual stocks and hold bear ETFs to mitigate volatility and to profit when prices decline. Millennium was founded in 1999 and the Fund invests based on a strategy of theirs that commenced trading in 2000. The Fund added another sub-adviser in early 2014 – Billings Capital Management (“Billings”).Billings’ strategy is based on a value-oriented, fundamental, bottom-up long/short equity approach.They seek to maximize absolute returns, exceeding the S&P 500 index over the long term.Relative value drives the selection process for both long and short positions.The Fund invests with Billings based on a strategy they have managed since 2008 with their current firm and for many years prior to that at a different firm.With a focus on mid to large cap stocks, this strategy is expected to provide further diversification in the Fund. Shareholder Letter 7 Millennium The small cap equity market, which generally constitutes Millennium’s long positions, underperformed the broader equity market indexes in 2014. There was a direct relationship between market capitalization size and performance in 2014, such that companies in the Russell 2000 under $300 million in market cap were down 19% during 2014, with smaller cap stocks lagging larger cap stocks in general. Millennium increased the average market cap in their portfolio from $380 million at the beginning of 2014 to $1 billion by May to attempt to mitigate the poor sentiment towards small and micro-cap names while staying within our investment philosophy. In the first quarter of 2014, international concerns about emerging markets caused tightened liquidity that had a heightened effect on small and micro-cap names. International money flows also sought safer havens in bonds and large cap equities. This scenario drove the selling of small and micro-caps and favored large caps names, regardless of company fundamentals, and caused Millennium’s holdings in the Fund to underperform. Millennium uses the mid to large capitalization stocks for shorts. Many shorts positions with high overvaluations and questionable fundamental outlooks did not perform as expected due to the money flows seeking safety that favored large caps. The underperformance of small and micro-cap stocks in 2014 have created a significant relative undervaluation compared to large caps that is more typical at the beginning of a bull market or end of a bear market. Towards the end of 2014, the equity markets began to recognize the relative attraction of small cap names. Several factors lead us to believe small and micro-cap names may outperform in the next 18 months: much lower energy prices, continuing strength in U.S. employment metrics, the strong U.S. dollar favors domestic oriented companies, and the U.S. economy is leading the worldwide economic expansion. The portfolio is positioned to benefit from U.S. economic growth, greater participation by the consumer, and lower fuel prices. Billings For 2014, U.S. equities outperformed all other developed markets and, for the third consecutive year, posted double digit gains (+13.69%).Within U.S. equity markets, meaningful dispersion in performance across sectors and market capitalization prevailed for the year.Utilities, typically denoted as ‘boring’, were the best performing sector for the year as they were rewarded for their stability and dividends.Not surprisingly energy was the worst performing sector for the year as the price of oil has more than halved in a matter of months.The difference in performance between utilities (+28.98%) and energy (-7.78%) is quite robust.The difference between large cap and small cap was less dramatic but still significant. Despite posting solid returns (up over 11%) since its initial allocation in late March, in 2014 the portfolio underperformed the S&P 500 slightly.Looking at the portfolio at year end, two significant positions outperformed the S&P 500 while four positions posted negative returns.The largest contributor to performance, and largest position in the portfolio was Diamond Resorts.The biggest detractors came from the broadcasters Media General and Sinclair, as well as the investment bank FBR & Co.While we are always disappointed with lagging returns, we believe the fundamentals of these businesses continued to advance throughout 2014 but unfortunately it was not reflected in the stock price. Net exposures remained consistently at 90% net long or slightly greater throughout the year. The U.S. continues to be the proverbial ‘best house in a bad neighborhood’ and we expect that to continue into 2015.On the domestic front, the financial system continues to strengthen and many of the issues surrounding the 2008 “financial crisis” have been addressed.The economy continues to grow modestly and valuations, broadly speaking, seem fair.These factors, combined with several others, lead to our sanguine view on U.S. equities going forward. LoCorr Spectrum Income Fund LoCorr Spectrum Income Fund (the “Spectrum Income Fund” or the “Fund”) was launched at the beginning of 2014.The Fund’s objective is current income with capital appreciation as a secondary objective.The Fund is designed to fit within the “low correlation” of the LoCorr Fund family by seeking to provide relatively high levels of income with low correlation to the bond market. The Fund uses two strategies to attempt to achieve its objective – an Income strategy and a Loan Investment strategy.The Fund’s sub-adviser of the Income strategy is Trust and Fiduciary Management Services (“TFMS”).TFMS invests in pass-through securities to seek high current income, much of which the Fund distributes monthly to investors.The Fund’s initial six months of operations were profitable, but declining prices in the second half of the year led to negative returns as the Fund’s Class I shares declined 5.23% for the year.The Fund began monthly distributions to investors in the 1st quarter and was able to maintain steady distributions throughout the year. 8 Shareholder Letter Income Strategy The first portion of 2014 proved to be a very positive one for the Fund’s Income strategy.Most classes of equity-oriented securities continued their positive trend from the major correction which occurred during 2013 in association with the bond market selloff prompted by the announcement of the end of the U.S. Federal Reserve’s Quantitative Easing policy.Paradoxically, although beneficiaries of economic growth continued to move upward in the first part of 2014, defensive types of securities related to bond markets also did well.This was a consequence of the fact that bonds became oversold at the end of 2013, while a very cold winter slowed economic growth to negative levels.This provided a fundamental backdrop for the partial recovery of bond losses from the prior year.This environment proved to be a very positive one for the strategy, with enough economic growth to support the distributions of economically sensitive holdings, combined with a benign bond environment which made the portfolio’s high yields very attractive. Major concentrations within this strategy included equity Real Estate Investment Trusts (“REITs”) which own commercial properties in the retail, hospitality, and entertainment industries; shipping Master Limited Partnerships (“MLPs”); downstream energy processing MLPs including refiners, fertilizer and plastics manufacturers. The Fund continued to hold economically sensitive high yielding securities in areas such as emerging market debt closed end funds; U.S. high yield and preferred closed end funds; Business Development Companies; and private equity management MLPs.Over this period, the strongest performance was experienced by our downstream energy processing MLPs, which benefited from the relatively low price of U.S. oil and gas relative to higher world product prices and various mortgage REITs which benefited from the recovery in bond markets.In the overall strong market environment there were few losses, but the relative laggards included our private equity managers and some of the energy midstream holdings. The second half of the year was a challenging one for the strategy and for many other asset classes as well.During the 3rd quarter a significant market correction began in many risky assets.The proximate cause of this development was a confluence of disappointing growth reports in all major economic zones outside the U.S., most acutely in Europe.With the U.S. posting strong economic growth in the 2nd quarter (admittedly in recovery from a weather-impaired 1st quarter) the U.S. Federal Reserve had been guiding the markets to anticipate higher interest rates within the next year or so.This contrast between regional growth and the prospect of renewed monetary ease in regions outside the U.S. led to a drastic reappraisal of relative currency values, as the dollar rose sharply relative to other monetary units.The reaction of U.S. securities markets was sharp, and keyed to the fact that a significantly stronger dollar is deflationary and likely to lead to lower growth and lower commodity prices.This led initially to a selloff in smaller capitalization U.S. equities, which our portfolio followed as it often does due to the moderate market capitalization of our holdings. A second development appearing in the August-September period was the beginning of a drastic decline in world oil prices.The slowdown in global growth (and oil demand growth) met increasing supply from various sources, most conspicuously the increase from U.S. oil shale.The consequence of this was a sharp decline in the world oil price.During this period, there were sharp declines in many of our holdings which were energy related, including many “downstream” operators which typically benefit from lower energy prices such as shippers, fertilizer manufacturers and oil refiners.Emerging market debt closed end funds were also hit in response to the rising dollar.Partially offsetting these declines were positive returns posted by many of our commercial equity REITs. Based upon the fundamental judgment that overseas growth would be weak for some time and that commodity prices would remain low, but that growth in the U.S. would remain reasonably healthy, we repositioned the portfolio by reducing items deemed most dependent upon commodity prices or a weak dollar.We added to our already extensive holdings focused on U.S. growth, specifically REITs, a private equity manager, and downstream energy MLPs in areas such as refining and terminals. Although we believe that we have insulated the portfolio from fundamental negative effects of slow growth overseas and low oil prices, the Fund continued to decline into the end of 2014 along with lower oil prices. Looking ahead to 2015, we believe that on a fundamental basis our distributions at the portfolio level are stable and sustainable, and that the portfolio will recover strongly if the oil market merely stabilizes and securities markets perceive that the threat of a financial crisis has been averted.If achieved, this dynamic would reduce the yield spread on our securities versus Treasuries, and may lead to capital gains as well as income returns. Shareholder Letter 9 Over the longer term we believe that our portfolio holdings can maintain their relatively high yields in an environment of modest growth in the U.S.Moreover, if global growth is called into question and the dollar is strong, we believe that many investors—including those overseas—will find U.S.-based high income securities of particular interest due to the combination of high U.S. rates relative to the rest of the world and the increasing strength of the dollar.While there are no guarantees in the investment world, we believe that the risk/reward characteristics of this portfolio are very attractive in the current environment. Loan Investment Strategy The Loan Investment strategy is designed to invest in secured real estate loans that provide the Fund with the potential to enhance yield, reduce volatility and provide the portfolio benefits of lower correlation to stocks and bonds.The Fund’s Loan Investment strategy is based on its investment in a pool of secured real estate loans managed and administered by Terra Capital Partners (“Terra”), which was founded in 2002.During the period, this investment has generated a steady source of high income and helped dampen the Fund’s volatility while producing positive returns. Thank you for investing in LoCorr Funds. It is not possible to invest directly into an index. Mean-reversion models are models based on the theory that prices eventually move back to the mean. Correlation measures how much the returns of two investments move together over time. Duration is a commonly used measure of the potential volatility of the price of the debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Market cap refers to the size of companies held based on the value of all outstanding shares. Free cash flow is an entity’s operating cash flow less capital expenditures. S&P 500 Total Return Index is a capitalization weighted unmanaged benchmark index that includes the stocks of 500 large capitalization companies in major industries. This total return index includes net dividends and is calculated by adding an indexed dividend return to the index price change for a given period. Russell 2000 Index measures the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Barclays Capital 1-5 Year Government/Credit Index is an unmanaged index considered representative of performance of short-term U.S. corporate bonds and U.S. government bonds with maturities from one to five years. The opinions expressed in the letter are those of the Fund manager, are subject to change, are not guaranteed and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Fund holdings and sector allocation are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Mutual fund investing involves risk. Principal loss is possible. The LoCorr Managed Futures Strategy Fund is a diversified fund.The LoCorr Long/Short Commodities Strategy Fund, the LoCorr Market Trend Fund, the LoCorr Long/Short Equity Fund and the LoCorr Spectrum Income Fund are each non-diversified funds, meaning they may invest their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than a diversified fund. The Funds invest in foreign investments and foreign currencies which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investing in commodities may subject the Funds to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. The Funds may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Diversification does not assure a profit nor protect against loss in a declining market. Past performance is not a guarantee of future results. Derivative contracts ordinarily have leverage inherent in their terms which can magnify a Fund’s potential for gains or losses through increased long and short position exposure. A Fund may access derivatives via a swap agreement. A risk of a swap agreement is the risk that the counterparty to the agreement will default on its obligation to pay the Fund. A Fund will incur a loss as a result of a short position if the price of the short position instrument increases in value between the date of the short position sale and the date on which an offsetting position is purchased. Investments in small - and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Investments in lower rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. ETF investments are subject to investment advisory and other expenses, which will be indirectly paid by the Fund. As a result, the cost of investing in the Fund will be higher than the cost of investing directly in ETFs and may be higher than other mutual funds that invest directly in stocks and bonds. ETFs are subject to specific risks, depending on the nature of the ETF. A Fund’s portfolio will be significantly impacted by the performance of the real estate market generally, and a Fund may be exposed to greater risk and experience higher volatility than would a more economically diversified portfolio. Property values may fall due to increasing vacancies or declining rents resulting from economic, legal, cultural, or technological developments. Investments in Limited Partnerships (including master limited partnerships) involve risks different from those of investing in common stock including risks related to limited control and limited rights to vote on matters affecting the Limited Partnership, risks related to potential conflicts of interest between the Limited Partnership and the Limited Partnership’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right. Underlying Funds are subject to management and other expenses, which will be indirectly paid by a Fund. The LoCorr Managed Futures Strategy Fund, LoCorr Long/Short Commodities Strategy Fund, LoCorr Market Trend Fund, LoCorr Long/Short Equity Fund, and the LoCorr Spectrum Income Fund are distributed by Quasar Distributors, LLC. 10 Fund Performance LoCorr Managed Futures Strategy Fund Rate of Return — For the period ended December 31, 2014 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception LoCorr Managed Futures Strategy Fund - Class A (without maximum load) 3/22/11 4.90% 15.42% -1.17% LoCorr Managed Futures Strategy Fund - Class A (with maximum load) 3/22/11 -1.17% 8.72% -2.71% LoCorr Managed Futures Strategy Fund - Class C 3/24/11 3.55% 13.39% -1.92% LoCorr Managed Futures Strategy Fund - Class I 3/24/11 4.98% 15.56% -0.95% S&P 500 Total Return Index 6.12% 13.69% 15.18%1 Barclays CTA Index 6.98% 7.62% 0.44%2 $100,000 investment in the LoCorr Managed Futures Strategy Fund – Class I For the period ended December 31, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio is 2.58%, 3.33% and 2.33% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Since inception return as of March 24, 2011. 2 Since inception return as of March 31, 2011. LoCorr Long/Short Commodities Strategy Fund Rate of Return — For the period ended December 31, 2014 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception1 LoCorr Long/Short Commodities Strategy Fund - Class A (without maximum load) 1/1/12 10.41% 22.07% -2.17% LoCorr Long/Short Commodities Strategy Fund - Class A (with maximum load) 1/1/12 4.03% 15.02% -4.08% LoCorr Long/Short Commodities Strategy Fund - Class C 1/1/12 8.80% 20.01% -3.01% LoCorr Long/Short Commodities Strategy Fund - Class I 1/1/12 10.45% 22.36% -1.97% S&P 500 Total Return Index 6.12% 13.69% 20.39% Morningstar Long/Short Commodity Index -3.42% -5.43% -4.10% $100,000 investment in the LoCorr Long/Short Commodities Strategy Fund – Class I For the period ended December 31, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days.Performance data does not reflect the redemption fee.If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 4.69%, 5.44% and 4.44% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Morningstar Long/Short Commodity Index is a fully collateralized commodity futures index that uses the momentum rule to determine if each commodity is held long, short, or flat. One cannot invest directly in an index. 1 Since inception return as of January 1, 2012. Fund Performance 11 LoCorr Market Trend Fund Rate of Return — For the period ended December 31, 2014 (Unaudited) Since Inception Date 6 Month Inception1 LoCorr Market Trend Fund - Class A (without maximum load) 7/1/14 18.74% 18.74% LoCorr Market Trend Fund - Class A (with maximum load) 7/1/14 11.91% 11.91% LoCorr Market Trend Fund - Class C 7/1/14 17.29% 17.29% LoCorr Market Trend Fund - Class I 7/1/14 18.88% 18.88% S&P 500 Total Return Index 6.12% 6.12% Barclays CTA Index 6.98% 6.98% $100,000 investment in the LoCorr Market Trend Fund - Class I For the period ended December 31, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s June 23, 2014 prospectus, the Fund’s annual operating expense ratio is 2.00%, 2.75% and 1.75% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays CTA Index is a leading industry benchmark of representative performance of commodity trading advisors. One cannot invest directly in an index. 1 Cumulative total return since inception as of July 1, 2014. LoCorr Long/Short Equity Fund Rate of Return — For the period ended December 31, 2014 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception1 LoCorr Long/Short Equity Fund - Class A (without maximum load) 5/10/13 -8.90% -14.37% -1.04% LoCorr Long/Short Equity Fund - Class A (with maximum load) 5/10/13 -14.15% -19.30% -4.54% LoCorr Long/Short Equity Fund - Class C 5/10/13 -10.16% -15.82% -1.78% LoCorr Long/Short Equity Fund - Class I 5/10/13 -8.78% -14.18% -0.79% S&P 500 Total Return Index 6.12% 13.69% 17.52% Russell 2000 Total Return Index 1.65% 4.89% 15.26% $100,000 investment in the LoCorr Long/Short Equity Fund - Class I For the period ended December 31, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio, before fee waivers is 5.09%, 5.84%, and 4.84% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Russell 2000 Total Return Index measures the performance of the small-cap segment of the U.S. equity universe. One cannot invest directly in an index. 1 Since inception returns as of May 10, 2013. 12 Fund Performance LoCorr Spectrum Income Fund Rate of Return — For the period ended December 31, 2014 (Unaudited) Average Annual Inception Date 6 Month 1 Year Since Inception1 LoCorr Spectrum Income Fund - Class A (without maximum load) 1/1/14 -11.95% -5.45% -5.45% LoCorr Spectrum Income Fund - Class A (with maximum load) 1/1/14 -17.02% -10.88% -10.88% LoCorr Spectrum Income Fund - Class C 1/1/14 -13.15% -7.09% -7.09% LoCorr Spectrum Income Fund - Class I 1/1/14 -11.84% -5.23% -5.23% S&P 500 Total Return Index 6.12% 13.69% 13.69% Morningstar Moderate Allocation EW 0.93% 6.34% 6.34% Barclays Aggregate Bond Index 1.96% 5.97% 5.97% $100,000 investment in the LoCorr Spectrum Income Fund - Class I For the period ended December 31, 2014 (Unaudited) This chart illustrates the performance of a hypothetical $100,000 investment made in the Fund since inception. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees.This chart does not imply any future performance. Performance will vary from class to class based on differences in class-specific expenses and sales charges. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1.855.LCFUNDS, or visiting www.LoCorrFunds.com. Performance data shown reflects the Class A maximum sales charge of 5.75% and reflects the Class C Contingent Deferred Sales Charge (CDSC) of 1.00%.Performance of the Class A without load does not reflect the deduction of the sales load or fee.If reflected, the load or fee would reduce the performance quoted. The Fund imposes a 2.00% redemption fee on shares held for less than 60 days. Performance data does not reflect the redemption fee. If it had, return would be reduced. Per the fee table in the Fund’s May 1, 2014 prospectus, the Fund’s annual operating expense ratio is 2.23%, 2.98%, and 1.98% for Class A, Class C and Class I shares, respectively. The S&P 500 Total Return Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. The Barclays Aggregate Bond Index is a long term, market capitalization-weighted index used to represent investment grade bonds being traded in the United States. The Morningstar Moderate Allocation portfolios seek to provide both capital appreciation and income by investing in three major areas: stocks, bonds and cash. Equal weighting (EW) gives each fund in the data set the same weight, regardless of assets. One cannot invest directly in an index. 1 Since inception returns as ofJanuary 1, 2014. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments 13 LoCorr Managed Futures Strategy Fund Composition of Consolidated Investment Portfolio1 December 31, 2014 (Unaudited) 1As a percentageoftotal investments. Consolidated Schedule of Investments December 31, 2014 Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 17.21% 321 Henderson Receivables I LLC, 2004-A A1 (Acquired 02/08/2013, Cost, $424,228) (a)(c) 09/15/2045 0.50% $ $ Ally Auto Receivables Trust Series 2013-2 A3 01/16/2018 0.79% Series 2013-1 A4 02/15/2018 0.84% American Express Credit Account Master Trust, 2012-2 A 03/15/2018 0.68% American Homes 4 Rent 2014-SFR1 A (Acquired 05/13/2014 and 10/08/2014, Cost, $3,789,745) (a)(c) 06/17/2031 1.25% Atlantic City Electric Transition Funding LLC Series 2002-1 A3 07/20/2017 4.91% Series 2003-1 A3 10/20/2020 5.05% BA Credit Card Trust, 2014-A3 A (c) 01/15/2020 0.44% Bank of the West Auto Trust, 2014-1 A2 (Acquired 11/05/2014, Cost, $3,449,758) (a) 07/17/2017 0.69% Cabela’s Master Credit Card Trust Series 2010-2A A2 (Acquired 12/27/2012 and 02/08/2013, Cost, $2,282,483) (a)(c) 09/15/2018 0.85% Series 2012-1A A1 (Acquired 05/08/2012 and 07/23/2012, Cost, $1,510,776) (a) 02/18/2020 1.63% California Republic Auto Receivables Trust Series 2012-1 A (Acquired 12/03/2014, Cost, $405,694) (a) 08/15/2017 1.18% Series 2013-2 A2 03/15/2019 1.23% Capital One Multi-Asset Execution Trust Series 2006-A11 A11 (c) 06/15/2019 0.24% Series 2007-A2 A2 (c) 12/16/2019 0.23% Carfinance Capital Auto Trust 2013-1 A A (Acquired 05/21/2013, Cost, $449,589) (a) 07/17/2017 1.65% CenterPoint Energy Restoration Bond Co. LLC, 2009-1 A2 (Acquired 08/25/2011, 05/10/2013 and 05/15/2013, Cost, $1,865,621) (a) 08/15/2019 3.46% CenterPoint Energy Transition Bond Co. IV LLC, 2012-1 A1 04/15/2018 0.90% Chase Issuance Trust Series 2013-A5 A 05/15/2017 0.47% Series 2007-A2 A (c) 04/15/2019 0.20% Series 2013-A3 A3 (c) 04/15/2020 0.43% Citibank Credit Card Issuance Trust, 2013-A12 (Acquired 03/19/2014, Cost, $1,000,000) (a)(c) 11/07/2018 0.46% Colony American Homes, 2014-1A A (Acquired 04/02/2014 and 12/02/2014, Cost, $3,171,877) (a)(c) 05/17/2031 1.40% Consumers 2014 Securitization Funding LLC, 2014-A A1 11/01/2020 1.33% The accompanying notes are an integral part of these consolidated financial statements. 14 LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Discover Card Execution Note Trust Series 2012-A1 A1 08/15/2017 0.81% $ $ Series 2013-A1 A1 (c) 08/17/2020 0.45% Dryrock Issuance Trust, 2012-2 A 08/15/2018 0.64% Entergy Arkansas Restoration Funding LLC, 2010-A A1 08/01/2021 2.30% Entergy Gulf States Reconstruction Funding 1 LLC, 2007-A A2 10/01/2018 5.79% Entergy Texas Restoration Funding, LLC, 2009-A A1 02/01/2016 2.12% Fifth Third Auto Trust Series 2014-3 A2B (c) 05/15/2017 0.39% Series 2013-A B 04/15/2019 1.21% Ford Credit Auto Owner Trust, 2013-B A3 10/15/2017 0.57% Gracechurch Card Funding PLC, 2012-1A A1 (Acquired 03/02/2012, 05/15/2013 and 03/19/2014, Cost, $2,550,769) (a)(b)(c) 02/15/2017 0.85% HLSS Servicer Advance Receivables Backed Notes Series 2013-T2 A2 (Acquired 05/17/2013, Cost, $2,249,998) (a) 05/16/2044 1.15% Series 2013-T1 D2 (Acquired 01/16/2013, Cost, $750,000) (a) 01/16/2046 3.23% Series 2013-T7 A7 (Acquired 03/28/2014, Cost, $438,350) (a) 11/15/2046 1.98% Honda Auto Receivables Owner Trust, 2012-4 A4 12/18/2018 0.66% Hyundai Auto Receivables Trust, 2012-C A3 04/17/2017 0.53% Invitation Homes 2013-SFR1 Trust, A (Acquired 11/05/2013 and 10/24/2014, Cost, $4,178,154) (a)(c) 12/17/2030 1.40% Invitation Homes 2014-SFR2 Trust, A (Acquired 08/04/2014, Cost, $1,400,000) (a)(c) 09/18/2031 1.25% Nationstar Agency Advance Funding Trust 2013-T1A, AT1 (Acquired 10/28/2014, Cost, $2,998,477) (a) 02/15/2045 1.00% Ohio Phase-In-Recovery Funding LLC, 2013-1 A1 07/01/2018 0.96% Santander Drive Auto Receivables Trust, 2014-2 A2A 07/17/2017 0.54% SMART Trust/Australia, 2012-2USA A3B (Acquired 02/08/2013, Cost, $547,569) (a)(b)(c) 10/14/2016 1.10% SWAY Residential Trust, 2014-1 A (Acquired 12/04/2014, Cost, $3,532,434) (a)(c) 01/20/2032 1.46% United States Small Business Administration, 2008-10B 1 09/10/2018 5.73% TOTAL ASSET BACKED SECURITIES (Cost $84,558,936) CORPORATE BONDS: 25.84% Administrative and Support and Waste Management and Remediation Services: 0.37% Glencore Finance (Canada) Ltd.(Acquired 02/14/2012 and 03/12/2013, Cost, $1,796,645) (a)(b) 01/15/2017 3.60% Finance and Insurance: 11.19% Aetna Inc. 11/15/2017 1.50% Aflac Inc. 02/15/2017 2.65% Allied World Assurance Company Holdings, Ltd. (b) 08/01/2016 7.50% American Express Co. 05/22/2018 1.55% Anthem, Inc. 01/15/2018 1.88% Bank of America Corp. 05/01/2018 5.65% Bank of Montreal (Acquired 12/04/2014, Cost, $2,039,253) (a)(b) 01/30/2017 1.95% Barclays Bank PLC (b) 09/22/2016 5.00% Berkshire Hathaway Inc. 08/15/2016 2.20% BNP Paribas (b) 08/20/2018 2.70% Capital One Financial Corp. 09/01/2016 6.15% Citigroup, Inc. 11/21/2017 6.13% Credit Agricole SA (Acquired 10/01/2012, Cost, $1,502,814) (a)(b) 10/01/2017 3.00% Deutsche Bank Aktiengesellschaft (b) 02/13/2019 2.50% Fifth Third Bancorp 06/01/2018 4.50% Ford Motor Credit Company LLC 01/17/2017 1.50% General Electric Capital Corp. 04/27/2017 2.30% General Electric Capital Corp. 05/01/2018 5.63% Goldman Sachs Group, Inc./The 04/01/2018 6.15% Heineken N.V. (Acquired 10/02/2012, Cost, $996,700) (a)(b) 10/01/2017 1.40% ING Bank N.V. (Acquired 02/29/2012 and 10/23/2012, Cost, $1,518,967) (a)(b) 03/07/2017 3.75% JPMorgan Chase & Co. 01/15/2018 6.00% Morgan Stanley (c) 10/18/2016 0.68% Morgan Stanley 12/28/2017 5.95% Nomura Holdings, Inc. (b) 09/13/2016 2.00% Nordea Bank AB (Acquired 02/12/2013, Cost, $1,031,619) (a)(b) 03/20/2017 3.13% Rabobank Nederland (b) 01/19/2017 3.38% Realty Income Corp. 01/31/2018 2.00% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) 15 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Toyota Motor Credit Corp. 05/22/2017 1.75% $ $ UBS AG (b) 12/20/2017 5.88% UnitedHealth Group Incorporated 12/15/2017 1.40% Wells Fargo & Co. 06/15/2016 3.68% Health Care and Social Assistance: 0.60% Catholic Health Initiatives 11/01/2017 1.60% Quest Diagnostics Inc. 07/01/2017 6.40% Information: 2.59% America Movil, S.A.B. de C.V. (b) 09/08/2016 2.38% AT&T Inc. 02/12/2016 0.90% CA, Inc. 08/15/2018 2.88% CBS Corp. 07/01/2017 1.95% Comcast Corp. 02/15/2018 5.88% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 2.40% Symantec Corp. 06/15/2017 2.75% Total System Services, Inc. 06/01/2018 2.38% Verizon Communications, Inc. 09/14/2018 3.65% Viacom Inc. 04/30/2016 6.25% Manufacturing: 4.80% Anheuser-Busch Companies LLC 10/15/2016 5.05% Apple Inc. (c) 05/05/2017 0.30% Becton, Dickinson and Company 12/15/2017 1.80% Cisco Systems, Inc. 03/14/2017 3.15% Dow Chemical Co./The 02/15/2016 2.50% Dr Pepper Snapple Group, Inc. 01/15/2016 2.90% Eastman Chemical Co. 06/01/2017 2.40% Ecolab Inc. 12/08/2017 1.45% EMC Corp. 06/01/2018 1.88% Hershey Co./The 11/01/2016 1.50% Johnson Controls, Inc. 11/02/2017 1.40% Lorillard Tobacco Co. 08/21/2017 2.30% Sherwin-Williams Co./The 12/15/2017 1.35% Thermo Fisher Scientific Inc. 02/01/2017 1.30% Tyco Electronics Group S.A. (b) 12/17/2018 2.38% Tyco International Finance S.A. (b) 10/15/2015 3.38% Zoetis, Inc. 02/01/2018 1.88% Mining, Quarrying, and Oil and Gas Extraction: 2.76% Anadarko Petroleum Corp. 09/15/2017 6.38% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 1.63% Ensco PLC (b) 03/15/2016 3.25% Nabors Industries, Inc. 02/15/2018 6.15% Occidental Petroleum Corp. 02/15/2018 1.50% Petrobras International Finance Co. (b) 02/06/2017 3.50% Phillips 66 05/01/2017 2.95% Rio Tinto Finance (USA) PLC (b) 08/21/2017 1.63% Sinopec Group Overseas Development (2014) Ltd. (Acquired 04/02/2014, Cost, $1,500,000) (a)(b)(c) 04/10/2017 1.01% Teck Resources Ltd. (b) 08/15/2017 3.85% Vale Overseas Ltd. (b) 01/11/2016 6.25% Real Estate and Rental and Leasing: 0.53% Health Care REIT, Inc. 04/01/2019 4.13% Ventas Realty LP / Ventas Capital Corp. 02/15/2018 2.00% Retail Trade: 1.30% Amazon.com, Inc. 11/29/2017 1.20% AutoZone, Inc. 06/15/2016 6.95% BP Capital Markets (b) 09/26/2018 2.24% CVS Health Corp. 12/05/2018 2.25% Macy’s Retail Holdings, Inc. 12/01/2016 5.90% The accompanying notes are an integral part of these consolidated financial statements. 16 LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Transportation and Warehousing: 0.35% Carnival Corp. (b) 12/15/2017 1.88% $ $ Spectra Energy Partners, LP 09/25/2018 2.95% Utilities: 0.43% Exelon Generation Co., LLC 10/01/2019 5.20% Sempra Energy 04/01/2017 2.30% Wholesale Trade: 0.92% B.A.T. International Finance P.L.C. (Acquired 06/06/2012, Cost, $995,160) (a)(b) 06/07/2017 2.13% McKesson Corporation 03/10/2017 1.29% Samsung Electronics America, Inc. (Acquired 04/18/2013, Cost, $2,021,109) (a) 04/10/2017 1.75% TOTAL CORPORATE BONDS (Cost $126,583,985) MORTGAGE BACKED SECURITIES: 16.92% American Tower Trust I, 2013-1-2 (Acquired 03/06/2013, Cost, $1,830,000) (a) 03/15/2043 1.55% CD 2005-CD1 Commercial Mortgage Trust, 2005-CD1 A4 (c) 07/15/2044 5.23% CD 2007-CD5 Mortgage Trust, A4 (c) 11/15/2044 5.89% COMM 2012-CCRE2 Mortgage Trust, 2012-CR2 A1 08/15/2045 0.82% COMM 2012-LC4 Mortgage Trust, 2012-LC4 A1 12/10/2044 1.16% Commercial Mortgage Trust, 2007-GG11 A4 12/10/2049 5.74% CSMC Series, 2014-ICE A (Acquired 10/07/2014, Cost, $3,584,131) (a)(c) 04/15/2027 0.96% CSMC Trust, 2013-6 1A1 (Acquired 07/24/2013, Cost, $2,529,964) (a)(c) 07/25/2028 2.50% DBUBS 2011-LC3 Mortgage Trust, A2 08/10/2044 3.64% Extended Stay America Trust 2013-ESH Series 2013-ESFL A2FL (Acquired 01/24/2013, Cost, $1,565,000) (a)(c) 12/05/2031 0.85% Series 2013-ESFL A1FL (Acquired 01/24/2013, Cost, $755,827) (a)(c) 12/05/2031 0.95% Fannie Mae-Aces Series 2014-M13 11/25/2017 1.64% Series 2012-M8 ASQ1 12/25/2019 1.17% Fannie Mae Connecticut Avenue Securities Series 2014-C02 1M1 (c) 05/25/2024 1.11% Series 2014-C03 1M1 (c) 07/25/2024 1.36% Fannie Mae Pool 02/01/2021 3.50% Fannie Mae Pool 06/01/2021 3.50% Fannie Mae Pool 08/01/2021 3.00% Fannie Mae Pool 09/01/2021 3.00% Fannie Mae Pool 11/01/2021 3.00% Fannie Mae Pool 12/01/2025 3.50% Fannie Mae Pool 09/01/2026 3.50% Fannie Mae Pool (c) 10/01/2033 2.38% FDIC Commercial Mortgage Trust Series 2011-C1 A (Acquired 06/06/2012, Cost, $20,174) (a)(c) 04/25/2031 1.84% Series 2012-C1 A (Acquired 05/10/2012, Cost, $195,981) (a)(c) 05/25/2035 0.84% FDIC Guaranteed Notes Trust Series 2010-S4 A (Acquired 02/24/2012, Cost, $665,944) (a)(c) 12/04/2020 0.87% Series 2010-S1 2A (Acquired 03/01/2012, Cost, $723,809) (a) 04/25/2038 3.25% Series 2010-S1 1A (Acquired 11/18/2011, Cost, $353,521) (a)(c) 02/25/2048 0.70% FHLMC Multifamily Structured Pass Through Certificates Series K501 A1 06/25/2016 1.34% Series K-501 A2 11/25/2016 1.66% Series K703 A1 01/25/2018 1.87% Series K709 A1 10/25/2018 1.56% Freddie Mac REMICS Series 3855 HE 02/15/2026 2.50% Series 4181 PF (c) 11/15/2042 0.40% Freddie Mac Structured Agency Credit Risk Debt Notes Series 2013-DN2 M1 (c) 11/25/2023 1.62% Series 2014-DN2 M1 (c) 04/25/2024 1.02% Series 2014-HQ2 M1 (c) 09/25/2024 1.61% FREMF Mortgage Trust, 2013-KF02 (Acquired 11/01/2013, Cost, $966,156) (a)(c) 12/25/2045 3.17% GS Mortgage Securities Corp. II, 2005-GG4 A4A 07/10/2039 4.75% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) 17 Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) GS Mortgage Securities Trust Series 2014-GSFL A (Acquired 08/06/2014, Cost, $2,000,000) (a)(c) 07/15/2031 1.15% $ $ Series 2010-C2 A1 (Acquired 04/11/2012, Cost, $1,413,208) (a) 12/10/2043 3.85% Series 2011-GC5A2 08/10/2044 3.00% Holmes Master Issuer PLC, 2012-1A A2 (Acquired 01/18/2012, Cost, $584,222) (a)(b)(c) 10/15/2054 1.88% JPMBB Commercial Mortgage Securities Trust, 2014-C25 A1 11/18/2047 1.52% JPMorgan Chase Commercial Mortgage Securities Trust Series 2013-JWRZ A (Acquired 05/22/2013, Cost, $2,960,000) (a)(c) 04/15/2030 0.93% Series 2010-C1 A1 (Acquired 12/30/2011, Cost, $687,710) (a) 06/15/2043 3.85% Series 2005-LDP5 A4 (c) 12/15/2044 5.24% Series 2007-CIBC20 A4 (c) 02/12/2051 5.79% Motel 6 Trust, 2012-MTL6 A2 (Acquired 11/02/2012, Cost, $1,999,992) (a) 10/05/2025 1.95% NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 0.52% Series 2011-R1 1A (c) 01/08/2020 0.60% Series 2011-R2 1A (c) 02/06/2020 0.55% Series 2011-R3 1A (c) 03/11/2020 0.55% Series 2010-R1 1A (c) 10/07/2020 0.60% Series 2010-C1 APT 10/29/2020 2.65% SBA Tower Trust, 2012-1 (Acquired 06/12/2014 and 09/03/2014, Cost, $1,606,904) (a) 12/15/2042 2.93% Springleaf Mortgage Loan Trust Series 2013-3A A (Acquired 10/04/2013, Cost, $1,635,099) (a)(c) 09/25/2057 1.87% Series 2013-1A A (Acquired 04/03/2013, Cost, $1,585,650) (a)(c) 06/25/2058 1.27% Series 2012-3A A (Acquired 10/18/2012, Cost, $477,262) (a)(c) 12/25/2059 1.57% UBS-Citigroup Commercial Mortgage Trust 2011-C1, A2 01/12/2045 2.80% WIMC Capital Trust, 2012-A A1 (Acquired 06/21/2012, Cost, $526,090) (a) 10/16/2050 4.55% TOTAL MORTGAGE BACKED SECURITIES (Cost $83,170,599) MUNICIPAL BONDS: 1.50% County of Hamilton OH Sewer System Revenue 12/01/2016 1.23% Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2018 1.52% Louisiana Local Government Environmental Facilities & Community Development Authority 02/01/2021 3.22% Metropolitan Council, (Minneapolis - St. Paul Metropolitan Area), State of Minnesota 09/01/2017 1.20% Metropolitan Government of Nashville & Davidson County TN 07/01/2017 1.21% State of Ohio 08/01/2017 3.33% TOTAL MUNICIPAL BONDS (Cost $7,384,719) FOREIGN GOVERNMENT BOND: 0.19% Hydro-Quebec (b) 06/30/2016 2.00% TOTAL FOREIGN GOVERNMENT BOND (Cost $906,920) U.S. GOVERNMENT AGENCY ISSUES: 4.12% Federal Home Loan Banks 09/02/2015 0.13% Federal Home Loan Banks 12/09/2016 1.63% Federal Home Loan Mortgage Corp. 09/10/2015 1.75% Federal Home Loan Mortgage Corp. 08/25/2016 2.00% Federal National Mortgage Association 03/30/2016 0.50% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $20,189,225) U.S. GOVERNMENT NOTE: 1.02% United States Treasury Note 12/15/2015 0.25% TOTAL U.S. GOVERNMENT NOTE (Cost $5,002,885) SHORT TERM INVESTMENTS: 9.79% U.S. GOVERNMENT AGENCY ISSUES: 1.54% Federal Home Loan Banks 09/25/2015 0.20% Federal National Mortgage Association 04/15/2015 5.00% TOTAL U.S. GOVERNMENT AGENCY ISSUES The accompanying notes are an integral part of these consolidated financial statements. 18 LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value SHORT TERM INVESTMENTS (continued) U.S. GOVERNMENT NOTES: 6.34% United States Treasury Note 03/15/2015 0.38% $ $ United States Treasury Note 05/31/2015 0.25% United States Treasury Note 06/15/2015 0.38% TOTAL U.S. GOVERNMENT NOTES MONEY MARKET FUND: 1.91% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.07% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $48,081,606) TOTAL INVESTMENTS (Cost $375,878,875): 76.59% Other Assets in Excess of Liabilities: 23.41% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2014, the value of these securities total $79,064,733, which represents 16.11% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of December 31, 2014. (d) The rate quoted is the annualized seven-day effective yield as of December 31, 2014. (e) All or a portion of this security is held by LCMFS Fund Limited. See Note 1. (f) Includes assets pledged as collateral for swap contracts. See Note 2. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Managed Futures Strategy Fund - Consolidated Schedule of Swap Contracts 19 Consolidated Schedule of Swap Contracts December 31, 2014 LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCMFS Fund Limited. See Note 1. Unrealized Appreciation Termination Date Reference Index Notional (Depreciation)* Counterparty 12/20/17 LoCorr Managed Futures Index^ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. * Unrealized appreciation is a receivable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 20 LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments LoCorr Long/Short Commodities Strategy Fund Composition of Consolidated Investment Portfolio1 December 31, 2014 (Unaudited) 1 As a percentage of total investments Consolidated Schedule of Investments December 31, 2014 Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 16.75% Ally Auto Receivables Trust Series 2012-4 A3 01/17/2017 0.59% $ $ Series 2012-5 A3 03/15/2017 0.62% American Express Credit Account Master Trust, 2012-1 A (c) 01/15/2020 0.42% American Homes 4 Rent 2014-SFR1 A (Acquired 05/13/2014, 08/29/2014 and 10/08/2014, Cost, $495,285) (a)(c) 06/17/2031 1.25% AmeriCredit Automobile Receivables Trust Series 2013-2 A2 11/08/2016 0.53% Series 2012-4 A3 06/08/2017 0.67% Series 2014-1 A2 07/10/2017 0.57% Series 2013-1 A3 10/10/2017 0.61% Series 2013-3 A3 04/09/2018 0.92% BA Credit Card Trust 2014-A2 A (c) 09/16/2019 0.42% Bank of The West Auto Trust 2014-1 A2 (Acquired 11/05/2014, Cost, $399,972) (a) 07/17/2017 0.69% California Republic Auto Receivables Trust Series 2012-1 A (Acquired 12/03/2014, Cost, $462,329) (a) 08/15/2017 1.18% Series 2013-2 A2 03/15/2019 1.23% Capital Auto Receivables Asset Trust/Ally 2013-1 A2 07/20/2016 0.62% Capital One Multi-Asset Execution Trust Series 2006-A11 A11 (c) 06/17/2019 0.24% Series 2007-A1 A1 (c) 11/15/2019 0.20% CarMax Auto Owner Trust, 2012-3A3 07/17/2017 0.52% Chase Issuance Trust Series 2013-A5 A 05/15/2017 0.47% Series 2007-A2 A (c) 04/15/2019 0.20% Series 2013-A3 A3 (c) 04/15/2020 0.43% Citibank Credit Card Issuance Trust, 2013-A11 (c) 02/07/2018 0.39% CNH Equipment Trust Series 2012-B A3 09/15/2017 0.86% Series 2012-C A3 12/15/2017 0.57% Series 2012-D A3 04/16/2018 0.65% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) 21 Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES (continued) Colony American Homes, 2014-1A A (Acquired 04/02/2014 and 12/02/2014, Cost, $492,342) (a)(c) 05/17/2031 1.40% $ $ Consumers 2014 Securitization Funding LLC, 2014-A A1 11/01/2020 1.33% Discover Card Execution Note Trust Series 2012-A1 A1 08/15/2017 0.81% Series 2010-A2 A2 (c) 03/15/2018 0.73% Entergy Arkansas Restoration Funding LLC, 2010-A A1 08/01/2021 2.30% Fifth Third Auto Trust Series 2014-3 A2B (c) 05/15/2017 0.39% Series 2013-A A3 09/15/2017 0.61% GE Equipment Midticket LLC, 2012-1 A3 05/23/2016 0.60% GE Equipment Small Ticket LLC, 2012-1A A3 (Acquired 05/22/2012, Cost, $305) (a) 09/21/2015 1.04% GE Equipment Transportation LLC, 2012-2 A3 07/25/2016 0.62% Honda Auto Receivables Owner Trust, 2012-4 A3 08/18/2016 0.52% Hyundai Auto Receivables Trust Series 2012-B A3 09/15/2016 0.62% Series 2012-C A3 04/17/2017 0.53% Invitation Homes 2013-SFR1 Trust, A (Acquired 08/29/2014 and 10/24/2014, Cost, $492,071) (a)(c) 12/17/2030 1.40% Invitation Homes 2014-SFR2 Trust, A (Acquired 08/04/2014, Cost, $100,000) (a)(c) 09/18/2031 1.25% John Deere Owner Trust, 2013-A A3 03/15/2017 0.60% Mercedes-Benz Auto Lease Trust, 2013-A A3 02/15/2016 0.59% Santander Drive Auto Receivables Trust Series 2013-1 A3 06/15/2017 0.62% Series 2013-2 A3 09/15/2017 0.70% Series 2013-3 A3 10/16/2017 0.70% Small Business Administration Participation Certificates, 2012-20K 1 11/01/2032 2.09% SWAY Residential Trust, 2014-1 A (Acquired 12/04/2014, Cost, $447,773) (a)(c) 01/17/2032 1.46% Synchrony Credit Card Master Note Trust, 2012-5 A 06/15/2018 0.95% World Omni Auto Receivables Trust Series 2012-A A3 02/15/2017 0.64% Series 2012-B A3 06/15/2017 0.61% Series 2013-A A3 04/16/2018 0.64% TOTAL ASSET BACKED SECURITIES (Cost $9,925,614) CORPORATE BONDS: 16.15% Administrative and Support and Waste Management and Remediation Services: 0.40% Glencore Finance (Canada) Ltd. (Acquired 04/07/2014, Cost, $80,715) (a)(b) 11/15/2016 5.80% Synchrony Financial 08/15/2017 1.88% Waste Management, Inc. 09/01/2016 2.60% Finance and Insurance: 8.67% Aetna Inc. 11/15/2017 1.50% Aflac Inc. 02/15/2017 2.65% Allied World Assurance Company Holdings, Ltd. (b) 08/01/2016 7.50% American Express Co. 05/22/2018 1.55% Bank of America Corp. 08/01/2016 6.50% Bank of America Corp. 05/01/2018 5.65% Bank of Montreal (Acquired 12/04/2014, Cost, $254,907) (a)(b) 01/30/2017 1.95% Bank of New York Mellon Corp./The 07/28/2016 2.30% Bank of Nova Scotia/The (b) 07/15/2016 1.38% Barclays Bank PLC (b) 09/22/2016 5.00% BB&T Corp. 01/12/2018 1.45% Berkshire Hathaway Inc. 08/15/2016 2.20% BNP Paribas (b) 08/20/2018 2.70% Capital One Financial Corp. 09/01/2016 6.15% Caterpillar Financial Services Corp. 02/17/2015 4.75% Caterpillar Financial Services Corp. 09/06/2018 2.45% Citigroup, Inc. 11/21/2017 6.13% Deutsche Bank Aktiengesellschaft (b) 02/13/2019 2.50% Diageo Capital plc (b) 05/11/2017 1.50% Dragon 2012 LLC 03/12/2024 1.97% Fifth Third Bancorp 06/01/2018 4.50% The accompanying notes are an integral part of these consolidated financial statements. 22 LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) General Electric Capital Corp. 12/11/2015 1.00% $ $ General Electric Capital Corp. 01/09/2017 2.90% General Electric Capital Corp. 05/01/2018 5.63% Goldman Sachs Group, Inc./The 01/15/2015 5.13% Goldman Sachs Group, Inc./The 04/01/2018 6.15% Heineken N.V. (Acquired 10/02/2012 and 08/28/2014, Cost, $85,150) (a)(b) 10/01/2015 0.80% Helios Leasing I LLC 05/29/2024 2.02% Helios Leasing I LLC 07/24/2024 1.73% Helios Leasing I LLC 09/28/2024 1.56% John Deere Capital Corp. 06/29/2015 0.95% John Deere Capital Corp. 04/13/2017 5.50% JPMorgan Chase & Co. 08/15/2017 2.00% JPMorgan Chase & Co. 01/15/2018 6.00% KeyBank National Association 11/01/2017 5.70% Morgan Stanley 03/22/2017 4.75% MSN 41079 and 41084 Ltd. (b) 07/13/2024 1.72% New York Life Global Funding (Acquired 10/09/2012, Cost, $20,158) (a) 05/04/2015 3.00% Nomura Holdings, Inc. (b) 09/13/2016 2.00% Phoenix 2012 LLC 07/03/2024 1.61% PNC Funding Corp. 09/19/2016 2.70% Rabobank Nederland (b) 01/19/2017 3.38% Realty Income Corp. 09/15/2016 5.95% Realty Income Corp. 01/31/2018 2.00% Safina Ltd. (b) 01/15/2022 1.55% State Street Bank & Trust Co. 10/15/2018 5.25% Tagua Leasing LLC 11/16/2024 1.58% Toronto-Dominion Bank/The (Acquired 12/04/2014, Cost, $283,828) (a)(b) 09/14/2016 1.63% Toyota Motor Credit Corp. 01/12/2017 2.05% Toyota Motor Credit Corp. 05/22/2017 1.75% Travelers Companies, Inc./The 12/01/2015 5.50% UnitedHealth Group Incorporated 12/15/2017 1.40% WellPoint, Inc. 01/15/2018 1.88% Wells Fargo & Co. 06/15/2016 3.68% Westpac Banking Corp. (b) 08/14/2017 2.00% Information: 1.55% America Movil, S.A.B. de C.V. (b) 09/08/2016 2.38% AT&T Inc. 05/15/2016 2.95% AT&T Inc. 06/01/2017 1.70% CA, Inc. 08/15/2018 2.88% CBS Corp. 07/01/2017 1.95% Comcast Corp. 06/15/2016 4.95% Comcast Corp. 02/15/2018 5.88% DIRECTV Holdings LLC / DIRECTV Financing Co., Inc. 03/15/2017 2.40% Symantec Corp. 06/15/2017 2.75% Total System Services, Inc. 06/01/2018 2.38% Verizon Communications, Inc. (c) 09/14/2018 1.99% Verizon Communications, Inc. 09/14/2018 3.65% Viacom Inc. 04/30/2016 6.25% Walt Disney Co./The 09/15/2016 5.63% Manufacturing: 3.40% AbbVie Inc. 11/06/2015 1.20% Anheuser-Busch InBev Worldwide Inc. 07/15/2015 0.80% Anheuser-Busch InBev Worldwide Inc. 02/15/2016 2.88% Apple Inc. (c) 05/05/2017 0.30% Baxter International Inc. 01/15/2017 1.85% Becton, Dickinson and Company 12/15/2017 1.80% Chevron Corp. 12/05/2017 1.10% Cisco Systems, Inc. 03/14/2017 3.15% Coca Cola Co./The 11/15/2017 5.35% Dow Chemical Co./The 02/15/2016 2.50% Dr Pepper Snapple Group, Inc. 01/15/2016 2.90% Eastman Chemical Co. 06/01/2017 2.40% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) 23 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Eaton Corporation 11/02/2017 1.50% $ $ Ecolab Inc. 02/15/2015 4.88% Ecolab Inc. 12/08/2016 3.00% E.I. du Pont de Nemours & Co. 03/15/2015 4.75% EMC Corp. 06/01/2018 1.88% General Mills, Inc. 03/17/2015 5.20% Hewlett-Packard Co. 09/15/2016 3.00% Intel Corp. 12/15/2017 1.35% Johnson Controls, Inc. 11/02/2017 1.40% Kellogg Co. 05/17/2017 1.75% Kraft Foods Group, Inc. 06/05/2017 2.25% Lockheed Martin Corp. 09/15/2016 2.13% Lorillard Tobacco Co. 08/21/2017 2.30% Sherwin-Williams Co./The 12/15/2017 1.35% Thermo Fisher Scientific Inc. 06/01/2015 5.00% Thermo Fisher Scientific Inc. 02/01/2017 1.30% Tyco Electronics Group S.A. (b) 12/17/2018 2.38% United Technologies Corp. 06/01/2017 1.80% Zoetis Inc. 02/01/2018 1.88% Mining, Quarrying, and Oil and Gas Extraction: 0.87% Anadarko Petroleum Corp. 09/15/2017 6.38% BHP Billiton Finance (USA) Ltd. (b) 02/24/2017 1.63% Ensco PLC (b) 03/15/2016 3.25% Nabors Industries, Inc. 02/15/2018 6.15% Phillips 66 05/01/2017 2.95% Rio Tinto Finance (USA) PLC (b) 03/22/2017 2.00% Rio Tinto Finance (USA) PLC (b) 08/21/2017 1.63% Teck Resources Ltd. (b) 08/15/2017 3.85% Total Capital International (b) 06/28/2017 1.55% Professional, Scientific, and Technical Services: 0.19% ABB Treasury Center (USA), Inc. (Acquired 06/19/2012, Cost, $15,192) (a) 06/15/2016 2.50% Asciano Finance Limited (Acquired 08/07/2014, Cost, $97,414) (a)(b) 04/07/2018 5.00% Real Estate and Rental and Leasing: 0.18% Health Care REIT, Inc. 04/01/2019 4.13% Liberty Property Limited Partnership 10/01/2017 6.63% Ventas Realty LP / Ventas Capital Corp. 02/15/2018 2.00% Retail Trade: 0.48% Amazon.com, Inc. 11/29/2017 1.20% BP Capital Markets (b) 05/05/2017 1.85% CVS Health Corp. 12/05/2018 2.25% Macy’s Retail Holdings, Inc. 12/01/2016 5.90% Transportation and Warehousing: 0.27% Canadian National Railway Co. (b) 06/01/2016 5.80% Carnival Corp. (b) 12/15/2017 1.88% Norfolk Southern Corp. 01/15/2016 5.75% Spectra Energy Partners, LP 09/25/2018 2.95% Union Pacific Corp. 01/15/2015 4.88% Utilities: 0.14% Commonwealth Edison Co. 04/15/2015 4.70% Connecticut Light & Power Co./The 03/01/2017 5.38% Sempra Energy 04/01/2017 2.30% Southern California Edison Co. 04/01/2015 4.65% TOTAL CORPORATE BONDS (Cost $9,584,189) The accompanying notes are an integral part of these consolidated financial statements. 24 LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES: 10.96% Banc of America Commercial Mortgage Trust, 2006-2 A4 (c) 05/10/2045 5.73% $ $ Bear Stearns Commercial Mortgage Securities Trust Series 2006-PWR12 A4 (c) 09/11/2038 5.70% Series 2006-PWR14 A4 12/11/2038 5.20% Series 2006-TOP24 A4 10/12/2041 5.54% CD 2007-CD5 Mortgage Trust (c) 11/15/2044 5.89% Citigroup Commercial Mortgage Trust Series 2012-GC8 A2 09/12/2045 1.81% Series 2006-C5 A4 10/18/2049 5.43% Commercial Mortgage Pass-Through Certificates, 2012-CRE3 A1 10/17/2045 0.67% Commercial Mortgage Trust, 2007-GG9 03/10/2039 5.44% Credit Suisse Commercial Mortgage Trust, 2006-C1 A4 (c) 02/15/2039 5.46% CSMC Series, 2014-ICE A (Acquired 10/07/2014, Cost, $420,486) (a)(c) 04/15/2027 0.96% Fannie Mae-Aces Series 2012-M17 ASQ2 11/25/2015 0.95% Series 2013-M3 ASQ2 02/25/2016 1.08% Series 2013-M1 ASQ2 11/25/2016 1.07% Series 2014-M13 ASQ2 11/25/2017 1.64% Series 2013-M7 ASQ2 03/25/2018 1.23% Fannie Mae Connecticut Avenue Securities Series 2014-C01 M1 (c) 01/25/2024 1.76% Series 2014-C02 1M1 (c) 05/25/2024 1.11% Series 2014-C03 1M1 (c) 07/25/2024 1.36% Fannie Mae Pool 07/01/2017 1.50% Fannie Mae Pool 09/01/2017 1.27% Fannie Mae Pool 09/01/2022 2.50% Fannie Mae Pool 10/01/2022 2.50% Fannie Mae Pool 10/01/2022 2.50% Fannie Mae Pool 11/01/2022 2.50% Fannie Mae Pool 01/01/2023 2.50% Fannie Mae Pool 02/01/2023 2.50% Fannie Mae Pool 03/01/2023 2.50% Fannie Mae Pool 05/01/2023 2.00% Fannie Mae Pool 06/01/2023 2.00% Fannie Mae Pool 08/01/2023 2.50% Fannie Mae Pool 09/01/2023 2.00% Fannie Mae Pool 09/01/2027 3.00% Fannie Mae Pool 09/01/2027 3.00% Fannie Mae Pool 10/01/2027 3.00% Fannie Mae Pool 12/01/2027 2.50% Fannie Mae Pool 12/01/2027 2.50% Fannie Mae Pool (c) 09/01/2042 2.33% FHLMC Multifamily Structured Pass Through Certificates Series K502 A2 08/25/2017 1.43% Series K701 A2 (c) 11/25/2017 3.88% Series K708 A2 01/25/2019 2.13% Series K709 A2 03/25/2019 2.09% Series KF01 A (c) 04/25/2019 0.52% Series K710 A2 05/25/2019 1.88% Freddie Mac Gold Pool 04/01/2023 2.50% Freddie Mac Gold Pool 04/01/2023 2.50% Freddie Mac Gold Pool 12/01/2027 2.50% Freddie Mac Gold Pool 12/01/2027 2.50% Freddie Mac Gold Pool 12/01/2027 2.50% Freddie Mac Non Gold Pool (c) 07/01/2042 2.16% Freddie Mac Non Gold Pool (c) 07/01/2042 2.39% Freddie Mac Non Gold Pool (c) 07/01/2042 2.42% Freddie Mac Non Gold Pool (c) 08/01/2042 2.58% Freddie Mac Non Gold Pool (c) 10/01/2042 2.15% Freddie Mac Non Gold Pool (c) 01/01/2043 2.16% Freddie Mac Non Gold Pool (c) 01/01/2043 2.21% Freddie Mac Non Gold Pool (c) 02/01/2043 2.14% Freddie Mac Structured Agency Credit Risk Debt Notes Series 2014-DN2 M1 (c) 04/25/2024 1.02% Series 2014-HQ2 M1 (c) 09/25/2024 1.61% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) 25 Maturity Date Coupon Rate Principal Amount Value MORTGAGE BACKED SECURITIES (continued) GS Mortgage Securities Trust Series 2014-GSFL A (Acquired 08/06/2014, Cost, $100,000) (a)(c) 07/15/2031 1.15% $ $ Series 2006-GG8 A4 11/10/2039 5.56% Series 2007-GG10 A4 (c) 08/10/2045 5.80% JP Morgan Chase Commercial Mortgage Securities Trust Series 2006-LDP6 A4 (c) 04/15/2043 5.48% Series 2006-LDP7 A4 (c) 04/15/2045 5.87% Series 2012-C8 ASB (Acquired 04/23/2013, Cost, $50,808) (a) 10/17/2045 2.38% Series 2007-CIBC20 A4 (c) 02/12/2051 5.79% JPMBB Commercial Mortgage Securities Trust, 2014-C25 A1 11/15/2047 1.52% LB Commercial Mortgage Trust, 2007-C3 A4B 07/15/2044 5.52% LB-UBS Commercial Mortgage Trust, 2006-C6 A4 09/15/2039 5.37% Morgan Stanley Bank of America Merrill Lynch Trust, 2012-C6 A1 11/17/2045 0.66% Morgan Stanley Capital I Trust Series 2006-IQ12 A4 12/15/2043 5.33% Series 2006-TOP21 A4 (c) 10/12/2052 5.16% NCUA Guaranteed Notes Trust Series 2010-R2 1A (c) 11/06/2017 0.52% Series 2011-R2 1A (c) 02/06/2020 0.55% SBA Tower Trust, 2012-1 (Acquired 06/12/2014 and 09/03/2014, Cost, $209,866) (a) 12/15/2042 2.93% TOTAL MORTGAGE BACKED SECURITIES (Cost $6,499,562) MUNICIPAL BONDS: 0.82% City of Huntsville, AL 09/01/2016 2.41% City of Lubbock, TX 02/15/2018 4.44% City of Rochester, MN 02/01/2016 2.25% County of Berks, PA 11/15/2016 1.01% County of Forsyth, NC 04/01/2020 3.55% Denton Independent School District 08/15/2015 2.00% Maricopa County School District No. 28 Kyrene Elementary 07/01/2019 5.38% Rosemount-Apple Valley-Eagan Independent School District No. 196 02/01/2019 5.00% State of Hawaii 02/01/2017 3.73% State of Mississippi 11/01/2017 1.35% State of Ohio 04/01/2018 3.66% State of Tennessee 05/01/2017 3.82% State of Texas 10/01/2017 2.50% State of Washington 02/01/2017 3.04% University of Texas System 08/15/2018 3.81% Virginia College Building Authority 02/01/2016 2.40% TOTAL MUNICIPAL BONDS (Cost $484,297) FOREIGN GOVERNMENT BOND: 0.03% Petroleos Mexicanos (b) 12/20/2022 2.00% TOTAL FOREIGN GOVERNMENT BOND (Cost $20,000) U.S. GOVERNMENT AGENCY ISSUES: 18.11% Federal Home Loan Banks 09/02/2015 0.13% Federal Home Loan Banks 02/19/2016 0.38% Federal National Mortgage Association 09/28/2015 0.50% Federal National Mortgage Association 10/26/2015 1.63% Federal National Mortgage Association 12/21/2015 Ginnie Mae II Pool 07/20/2060 5.31% Ginnie Mae II Pool 07/20/2062 4.56% Ginnie Mae II Pool 08/20/2062 4.12% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $10,714,489) SHORT TERM INVESTMENTS: 13.83% U.S. GOVERNMENT AGENCY ISSUES: 3.41% Federal Home Loan Banks 03/13/2015 2.75% Federal Home Loan Banks 08/06/2015 0.13% Federal Home Loan Mortgage Corp. 07/17/2015 4.38% Federal National Mortgage Association 04/15/2015 5.00% TOTAL U.S. GOVERNMENT AGENCY ISSUES The accompanying notes are an integral part of these consolidated financial statements. 26 LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Investments (continued) Maturity Date Coupon Rate Principal Amount Value SHORT TERM INVESTMENTS (continued) U.S. GOVERNMENT NOTES: 3.81% United States Treasury Note 07/15/2015 0.25% $ $ United States Treasury Note 08/31/2015 0.38% TOTAL U.S. GOVERNMENT NOTES MONEY MARKET FUND: 6.61% Shares Fidelity Institutional Money Market Portfolio - Class I , 0.07% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $8,183,017) TOTAL INVESTMENTS (Cost $45,411,168): 76.65% Other Assets in Excess of Liabilities: 23.35% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2014, the value of these securities total $4,490,886, which represents 7.59% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of December 31, 2014. (d) The rate quoted is the annualized seven-day effective yield as of December 31, 2014. (e) All or a portion of this security is held by LCLSCS Fund Limited. See Note 1. (f) Includes assets pledged as collateral for swap contracts. See Note 2. The accompanying notes are an integral part of these consolidated financial statements. LoCorr Long/Short Commodities Strategy Fund - Consolidated Schedule of Swap Contracts 27 Consolidated Schedule of Swap Contracts December 31, 2014 LONG TOTAL RETURN SWAP CONTRACTS This investment is a holding of LCLSCS Fund Limited. See Note 1. Unrealized Appreciation Termination Date Reference Index Notional (Depreciation)* Counterparty 12/20/17 LoCorr Commodities Index^ Deutsche Bank AG ^ Comprised of a proprietary basket of Commodity Trading Advisor’s (“CTA”) Programs investing in various futures, forwards, and currency derivative contracts and other similar investments. See Notes 2 and 3. * Unrealized depreciation is a payable on the Fund’s consolidated statement of assets and liabilities. The accompanying notes are an integral part of these consolidated financial statements. 28 LoCorr Market Trend Fund - Consolidated Schedule of Investments LoCorr Market Trend Fund Composition of Consolidated Investment Portfolio1 December 31, 2014 (Unaudited) 1 As a percentage of total investments. Consolidated Schedule of Investments December 31, 2014 Maturity Date Coupon Rate Principal Amount Value ASSET BACKED SECURITIES: 11.74% Ally Auto Receivables Trust, 2013-1 A4 02/15/2018 0.84% $ $ American Express Credit Account Master Trust Series 2012-3A (c) 03/15/2018 0.30% Series 2012-1 A (c) 01/15/2020 0.42% AmeriCredit Automobile Receivables Trust Series 2014-1 A2 07/10/2017 0.57% Series 2013-3 A3 04/09/2018 0.92% BA Credit Card Trust, 2014-A2 A (c) 09/16/2019 0.42% Bank of the West Auto Trust, 2014-1 A2 (Acquired 11/05/2014, Cost, $149,989) (a) 07/17/2017 0.69% Cabela’s Credit Card Master Note Trust, 2011-2A A2 (Acquired 10/08/2014, Cost, $201,027) (a)(c) 06/17/2019 0.75% California Republic Auto Receivables Trust 2013-2, A2 03/15/2019 1.23% Capital One Multi-Asset Execution Trust, 2006-A11 (c) 06/17/2019 0.24% Chase Issuance Trust Series 2012-A3 06/15/2017 0.79% Series 2014-A3 (c) 05/15/2018 0.35% Citibank Credit Card Issuance Trust, 2013-A11 (c) 02/07/2018 0.39% Discover Card Execution Note Trust, 2013-A3 A3 (c) 10/15/2018 0.34% Fifth Third Auto Trust, 2014-3 A2B (c) 05/15/2017 0.39% Ford Credit Auto Owner Trust 2013-B, A3 10/15/2017 0.57% Hyundai Auto Receivables Trust 2014-A, A2 01/16/2017 0.46% Santander Drive Auto Receivables Trust, 2013-3 A3 10/16/2017 0.70% USAA Auto Owner Trust, 2014-1 A3 (Acquired 12/03/2014, Cost, $499,531) (a) 12/15/2017 0.58% World Omni Auto Receivables Trust, 2013-A A3 04/16/2018 0.64% TOTAL ASSET BACKED SECURITIES (Cost $7,104,455) CORPORATE BONDS: 1.16% Finance and Insurance: 0.80% Bank of Montreal (Acquired 12/04/2014, Cost, $254,907) (a)(b) 01/30/2017 1.95% Toronto-Dominion Bank/The (Acquired 12/04/2014, Cost, $233,144) (a)(b) 09/14/2016 1.63% Information: 0.18% Microsoft Corporation 11/15/2017 0.88% The accompanying notes are an integral part of these consolidated financial statements. LoCorr Market Trend Fund - Consolidated Schedule of Investments (continued) 29 Maturity Date Coupon Rate Principal Amount Value CORPORATE BONDS (continued) Manufacturing: 0.18% Johnson & Johnson 07/15/2018 5.15% $ $ TOTAL CORPORATE BONDS (Cost $703,236) MORTGAGE BACKED SECURITIES: 2.26% Fannie Mae-Aces Series 2013-M3 ASQ2 02/25/2016 1.08% Series 2014-M13 ASQ2 11/25/2017 1.64% FHLMC Multifamily Structured Pass Through Certificates, K-501 A2 11/25/2016 1.66% TOTAL MORTGAGE BACKED SECURITIES (Cost $1,370,528) U.S. GOVERNMENT AGENCY ISSUES: 26.57% Finance and Insurance: 26.31% Federal Farm Credit Banks Funding Corporation 03/01/2016 0.41% Federal Farm Credit Banks Funding Corporation 05/16/2016 0.40% Federal Farm Credit Banks Funding Corporation 07/25/2016 0.50% Federal Farm Credit Banks Funding Corporation 08/25/2016 5.13% Federal Farm Credit Banks Funding Corporation 11/14/2016 0.60% Federal Farm Credit Banks Funding Corporation 12/15/2016 0.72% Federal Home Loan Banks 12/11/2015 1.38% Federal Home Loan Banks 05/18/2016 5.38% Federal Home Loan Banks 06/10/2016 2.13% Federal Home Loan Banks 06/24/2016 0.38% Federal Home Loan Banks 07/22/2016 0.80% Federal Home Loan Banks 09/09/2016 2.00% Federal Home Loan Banks 09/28/2016 0.50% Federal Home Loan Banks 10/14/2016 0.63% Federal Home Loan Banks 11/18/2016 0.63% Federal Home Loan Banks 12/29/2016 0.70% Federal Home Loan Mortgage Corp. 04/18/2016 5.25% Federal Home Loan Mortgage Corp. 10/18/2016 5.13% Federal National Mortgage Association 10/26/2015 1.63% Federal National Mortgage Association 03/15/2016 5.00% Federal National Mortgage Association 08/26/2016 0.63% Utilities: 0.26% Tennessee Valley Authority 12/15/2016 4.88% TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $16,091,352) SHORT TERM INVESTMENTS: 41.90% U.S. GOVERNMENT AGENCY ISSUES: 4.96% Federal Farm Credit Banks Funding Corporation 10/15/2015 0.42% Federal Home Loan Banks 08/28/2015 0.13% Federal Home Loan Banks 09/18/2015 0.20% Federal Home Loan Banks 09/25/2015 0.20% Federal Home Loan Mortgage Corp. 09/18/2015 0.42% TOTAL U.S. GOVERNMENT AGENCY ISSUES MONEY MARKET FUND: 36.94% Shares Fidelity Institutional Money Market Portfolio - Class I, 0.07% (d)(e)(f) TOTAL MONEY MARKET FUND TOTAL SHORT TERM INVESTMENTS (Cost $25,341,825) TOTAL INVESTMENTS (Cost $50,611,396): 83.63% Other Assets in Excess of Liabilities: 16.37% (f) TOTAL NET ASSETS: 100.00% $ (a) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid. Purchased in a private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers. At December 31, 2014, the value of these securities total $1,336,533, which represents 2.21% of total net assets. (b) Foreign issued security. (c) Variable rate security. The rate reported is the rate in effect as of December 31, 2014. (d) The rate quoted is the annualized seven-day effective yield as of December 31, 2014. (e) All or a portion of this security is held by LCMT Fund Limited. See Note 1. (f) Includes assets pledged as collateral for derivative contracts. See Note 2. The accompanying notes are an integral part of these consolidated financial statements. 30 LoCorr Market Trend Fund - Consolidated Schedule of Open Forward Currency Contracts LoCorr Market Trend Fund Consolidated Schedule of Open Forward Currency Contracts(a) December 31, 2014 Currency to be Received Currency to be Delivered Notional Amount Forward Settlement Date Curr Abbr. U.S. $ Value at 12/31/2014 Curr Abbr. U.S. Value on Origination Date Unrealized Appreciation Unrealized (Depreciation) Purchase Contracts: $ 03/20/2015 AUD $ USD $ $
